Action to recover for personal services rendered by the plaintiff to the defendants as a result of which awards eventuated in condemnation proceedings. Order denying motion of appealing defendants to dismiss the complaint affirmed, with ten dollars costs and disbursements. Answer may be served within ten days from the entry of the order hereon. The complaint states a good cause of action at law (James v. Alderton Dock Yards, Ltd., 239 App. Div. 836; affd., 263 N. Y. 524), even though (which we do not decide) it may be insufficient to sustain a cause of action in equity. (James v. Alderton Dock Yards, Ltd., 256 N. Y. 298.) The doctrine of anticipatory breach is applicable to a contract for personal services. (Kelly v. Security Mutual Life Ins. Co., 186 N. Y. 16, 19.) Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.